6/0-/r
                                          ELECTRONIC RECORD


 COA #       10-13 -00160-CR                                           OFFENSE:     Aggra vated Robbery


 STYLE:      Aracel Tello v. The State of Texas                        COUNTY:      Brazo s


 TRIAL COURT:               272nd District Court                                                           MOTION
 TRIAL COURT #:             12-02891-CRF-272                             FOR REHEARING IS:
 TRIAL COURT JU DGE:        Hon. Travis B. Bryan III                     DATE:
 DISPOSITION:         AFFIRMED                                          JUDGE:




 DATE:           April 23, 2015

 JUSTICE:        Davis                    PC                 S   YES

 PUBLISH:                                 DNP:         YES


                                                                                              11/13/2013;7/2/2014 and
 CLK RECORD:          5/21/2013                                  SUPPCLKRECORD:               9/25/2014
                                                                                              10/14/2013; 6/30/2014 and
 RPT RECORD:          3/4/2014                                   SUPPRPTRECORD:               10/14/2014
 STATE BR:            12/30/2014                                 SUPP BR:
 APP BR:              9/22/2014                                  PROSE BR:




                                  IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                        CCA#              &IO-/3-
            PRO S£                  Petition                                Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                        DATE:

                                                                           JUDGE:_

DATE:       /O
                 M                                                         SIGNED:                          PC:

JUDGE:                                                                     PUBLISH:                        DNP:




                    MOTION FOR REHEARING IN                                MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                        ON

JUDGE:                                                                     JUDGE: